EXHIBIT 10.31

Amendment to Restricted Stock Award Agreements

WHEREAS, Allscripts Healthcare Solutions, Inc. (the “Company”) has entered into
restricted stock award agreements under the Amended and Restated 1993 Stock
Incentive Plan (the “Incentive Plan”) which evidence restricted stock awards
(the “Restricted Stock Awards”) granted on or after June 15, 2005, 2005 (the
“Restricted Stock Award Agreements”);

WHEREAS, the Restricted Stock Award Agreements indicate that the Company is
entitled to withhold from any amounts due and payable by the Company to a
recipient the amount of any withholding or other tax due from the Company with
respect to any Common Stock which becomes vested and unrestricted under the
Restricted Stock Award Agreements;

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
desires that the language of the Restricted Stock Award Agreements be clarified
to more expressly state the methods by which participants can elect to satisfy
tax obligations pursuant to the Restricted Stock Award Agreement;

WHEREAS, the Company desires to amend the Restricted Stock Award Agreements to
effect such clarification; and

WHEREAS, such clarification is consistent with Section 15 of the Incentive Plan.

NOW, THEREFORE, the Restricted Stock Award Agreements hereby are amended as
follows:

The following additional language shall be added to the end of Section 8 of each
Restricted Stock Award Agreement (Officers and Employees) and to the end of
Section 7 of each Restricted Stock Award Agreement (Directors):

The holder may elect to satisfy his or her obligation to advance the amount of
any required income or other withholding taxes (the “Required Tax Payments”) by
any of the following means: (1) a cash payment to the Company, (2) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole shares of Common Stock (for which the
holder has good title, free and clear of all liens and encumbrances) having a
Fair Market Value (as defined in the Amended and Restated 1993 Stock Incentive
Plan), determined as of the date the obligation to withhold or pay taxes first
arises in connection with the Restricted Stock Award (the “Tax Date”), equal to
the Required Tax Payments, (3) authorizing the Company to withhold from the
shares of Common Stock otherwise to be delivered to the holder pursuant to the
Restricted Stock Award, a number of whole shares of Common Stock having a Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments,
(4) a cash payment by a broker-dealer acceptable to the Company through whom the
holder has sold the shares with respect to which the Required Tax Payments have
arisen or (5) any combination of (1), (2) and (3). The Compensation Committee
shall have sole discretion to disapprove of an election pursuant to any of
clauses (2)-(5) for any holder who is not a director or an “officer” (as defined
in Rule 16a-1(f) under the Securities Exchange Act of



--------------------------------------------------------------------------------

1934). Shares of Common Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Common Stock which would be required to satisfy such an
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the holder. No certificate representing a share of Common Stock shall be
delivered until the Required Tax Payments have been satisfied in full.

In all other respects, the Restricted Stock Award Agreements shall remain in
full force and effect in accordance with their terms.

Adopted by the Committee on December 6, 2006.

 

2